Citation Nr: 1534226	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-04 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right elbow (claimed as a right elbow condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to August 1985, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a June 2015 hearing at the RO.  A transcript has been associated with the file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative joint disease of the right elbow is related to active military service.


CONCLUSION OF LAW

The Veteran's degenerative joint disease of the right elbow was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for right elbow disability has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for degenerative joint disease of the right elbow, incurred as the result of a broken elbow in service.  For the reasons that follow, the Board concludes that service connection for degenerative joint disease of the right elbow is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records (STRs) show that in May 1991, the Veteran reported a broken right elbow in South West Asia, for which he was medically evacuated, though the examiner notes there is no entry in his records.  The note further states the Veteran's elbow was healed though it still occasionally bothered him.

In May 2010, the Veteran underwent a VA examination.  The Veteran complained of right elbow pain beginning in February 1991.  The Veteran reported that he fractured his right elbow in service during training and was evacuated to a hospital in Germany and casted for approximately 4 weeks.  He stated that he had constant, severe pain since that time.  The examiner determined that the Veteran's right elbow condition was not related to events that occurred in service, including a small non-displaced elbow fracture.  The examiner noted that x-ray evidence dated May 2010 revealed no evidence of arthritis or bony residuals of the fracture, and his STRs were silent as to complaints of chronic, severe pain.  Moreover, the examiner noted there were no post-service treatment records for review.

In a treatment noted dated May 2012 from Dr. S.S., the Veteran reported right elbow pain ever since an injury in 1991 that occurred during the military.  The Veteran reported some pain when he throws.  Dr. S.S. listed a diagnostic impression of mild degenerative joint disease of the right elbow, probably from a previous radial head fracture, though there were no prior notes for comparison.

In June 2015, the Veteran testified at a Board hearing.  The Veteran testified that while participating in physical training during service, he fell and was taken to the doctor, who performed an x-ray and determined the elbow was broken.  He stated that he was immobilized for a period of time and was prescribed pain medication.  He noted that once his treatment was finished he continued to take over the counter medications but was told by his doctors that there was no other treatment available for the pain.

The Veteran's right elbow disability is documented as degenerative joint disease in the medical records; the first element of service connection is, therefore, established.  The evidence of record furthermore supports a finding of an in-service injury as a result of a fall during physical training.  The Veteran's STRs show a May 1991 notation that the Veteran reported his elbow was broken during service, and although the clinician was unable to find a notation within the records of treatment, the Veteran did report occasional ongoing pain.  Further, at his June 2015 Board hearing, the Veteran again reported breaking his elbow during service, and experiencing pain ever since.  The Board finds that the evidence is in favor of a finding of an in-service injury.  The Board turns to the third element of service connection, a nexus between the claimed in-service injury and the current disability. 

Based on the foregoing medical and lay evidence, the Board finds that service connection for degenerative joint disease of the right elbow is warranted.  The STRs show the Veteran reported an injury occurring in service that produced occasional, residual pain, and the Veteran testified at his Board hearing that he has experienced continuous pain in his elbow since his in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The May 2012 treatment record from Dr. S.S. states that based on the Veteran's reported history of a broken elbow in service and continuing pain since, the Veteran's diagnosed degenerative joint disease was likely due to a previous radial head fracture.  The May 2010 VA examiner determined there was no documented arthritis and the Veteran's condition was unrelated to an in-service injury.  However, given the x-ray documentation from Dr. S.S. and the positive opinion, the Board resolves reasonable doubt in favor of the Veteran, and finds the Veteran's degenerative joint disease of the right elbow is due to his in-service right elbow injury.  In light of the private medical opinion, the evidence of in-service injury, and the Veteran's competent and credible statements regarding in-service injury and continuing symptoms, the Board finds that service connection for degenerative joint disease of the right elbow is warranted. 


ORDER

Entitlement to service connection for degenerative joint disease of the right elbow is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


